  Case 3:17-cv-01373-JAH-BGS Document 16 Filed 07/02/20 PageID.283 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Richard Zakosky,
                                                             Civil Action No. 17-cv-01373-JAH-BGS

                                               Plaintiff,
                                        V.
Department of Veterans Affairs,                                JUDGMENT IN A CIVIL CASE


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff’s amended complaint is dismissed with prejudice for failure to state a claim since any
allegation of additional facts would not cure the deficiencies. Plaintiff is not permitted leave to amend
the complaint since the Court’s previous order informed the party that he had one final opportunity to
amend the complaint. Plaintiff had a fair opportunity to remedy the deficiencies, and the failure to do
so on three separate occasions leads the Court to presume that no further amendments could cure the
deficiencies. Plaintiff’s request for appointment of counsel is denied as moot.




Date:          7/2/20                                           CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ T. Ferris
                                                                                        T. Ferris, Deputy
